Citation Nr: 1542372	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  09-03 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder and an anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1973 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for PTSD.  

In February 2012 and July 2014, the Board remanded the appeal to the RO for additional development.  In its remands, the Board directed a search of additional Federal records in an attempt to corroborate the Veteran's claimed in-service stressors.  The Agency of Original Jurisdiction (AOJ) made several attempts to search for additional Federal records in an attempt to corroborate the Veteran's claimed in-service stressors.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of Clemons and the other diagnoses of record, the Board has recharacterized the claims as reflected on the title page. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The issue of service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

While the Veteran has been diagnosed with PTSD, he did not engage in combat with the enemy, and has neither alleged a stressor related to combat, nor one related to hostile military or terrorist activity; there are no service records or other credible evidence that corroborates the occurrence of any alleged in-service stressors, and the record presents no basis for VA to make any further attempt to corroborate the occurrence of any such stressors.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of the award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

The RO provided notice to the Veteran in June 2007, prior to the initial adjudication of the claim in October 2007.  The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim of service connection for PTSD, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The June 2007 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA and private treatment records, and the Veteran's statements.  

The Board also finds that there has been substantial compliance with the Board's July 2014 remand directives for development of the issue on appeal.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  See Stegall, 11 Vet. App. 268.  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries, 22 Vet. App. 97, 104 (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  

The Board remanded the case in order for the AOJ to undertake any necessary development to attempt to verify the Veteran's alleged in-service stressors, to specifically include development through the U.S. Army Joint Services and Records Research Center (JSRRC) and any other source(s) as appropriate.  Most recently, in January 2015, the VA issued a memorandum listing the efforts it undertook to corroborate the Veteran's claimed stressors and concluded that there was insufficient information to corroborate any of the Veteran's three claimed stressors.  The AOJ sent correspondences to the Veteran requesting additional information regarding the claimed in-service stressors, but the Veteran's has not provided any additional information.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the veteran has a duty to cooperate in the development of the pending claim).  Accordingly, the Board finds that there has been substantial compliance with the July 2014 Board remand directives such that no further action is necessary in this regard.  See Stegall, 11 Vet. App. 268; D'Aries, 22 Vet. App. at 104.  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f); 38 C.F.R. § 4.125(a).   

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in February 2010, and therefore, this claim is governed by DSM-IV.

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether a veteran engaged in combat with the enemy.  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement alone may establish the occurrence of the stressor and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Under the legal authority in effect at the time the Veteran filed his claim, if the alleged stressor was not combat related, then the Veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Sizemore v. Principi, 18 Vet. App. 264, 270 (2004); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The Board notes that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by, in part, liberalizing the evidentiary standard for establishing the occurrence of the required in-service stressor if that stressor is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims such as the Veteran's, which were appealed before July 13, 2010, but not yet decided by the Board. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection - Analysis

The Veteran contends that service connection is warranted for PTSD and has claimed three in-service stressors experienced while serving on active duty.  Service personnel records indicate that the Veteran served as a tank operator in the United States Army with periods of active duty at Fort Knox and Fort Hood.  The Veteran did not participate in combat with the enemy during service and he does not  contend that he engaged in combat.  The Veteran's DD Form 214 shows that he served with Company C, 1st Battalion, 8th Calvary.  

After a review of all the evidence of record, lay and medical, the Board first finds that the Veteran has a current diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  In this regard, current VA psychiatric treatment records provide a diagnosis of PTSD.  These VA treatment records indicate that the Veteran presents with symptoms of depression, anxiety, anger, difficulty concentrating, social isolation, and difficulties sleeping.  

The Veteran has met the first requirement for service connection for PTSD as the VA treatment records document a diagnosis of PTSD.  Despite this diagnosis, the service connection claim must fail because the evidence of record does not demonstrate that the remaining elements of service connection, credible evidence that an in-service stressor occurred and a link between the in-service stressor and the current diagnosis, have been met.  The Veteran has not alleged, and the evidence does not suggest, that he was engaged in combat with the enemy, or that his alleged stressor was combat-related or involved fear of hostile enemy activity. Therefore, he cannot establish the occurrence of a stressor on the basis of his assertions, alone; rather, credible evidence corroborating the occurrence of his claimed in-service stressors is required. 

The Veteran has claimed three in-service stressors: (1) witnessing a fellow soldier being cut in half in a tank accident at Fort Knox, (2) witnessing a fellow solider named "Jose" electrocuted to death at Fort Hood, and (3) being involved in a friendly fire incident at Fort Knox.  However, there is no credible corroborating evidence of record establishing that any of the Veteran's claimed in-service stressors actually occurred.  

Pursuant to the July 2014 Board Remand, the JSRRC researched the U.S. Army historical records available and coordinated research with the National Archives and Records Administration.  In October 2014, in response to each of the three claimed stressors, the JSRRC indicated that they were unable to document the incidents described by the Veteran.  The JSRRC indicated that an inquiry regarding the two claimed stressors involving the death of a fellow service member should be made to the U.S. Army Crime Records Centers, which the AOJ performed in November 2014.  Personnel from the U.S. Army Crime Records Center responded that they were unable to perform stressor verifications without more information about the victim in each of the claimed stressor.  In November 2014, the AOJ sent correspondence to the Veteran requesting more information regarding all three claimed stressors, including the full names of the reported victims and approximately time periods (a two-month specific date range) within which the claimed stressors occurred.  To date, the Veteran has not responded with the requested information.  In January 2015, the AOJ prepared a formal memorandum indicating that the Veteran's claimed stressors could not be corroborated based on the information contained in the claims file.  The AOJ further indicated that all efforts to obtain the needed information have been exhausted, and further attempts would be futile.  

The Board finds that the record presents no reason for VA to undertake any further action to attempt to verify the Veteran's alleged stressors.  The Board acknowledges that corroboration of a stressor does not require that there be corroboration of every detail of the claimed stressor.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  However, in this case, the Veteran has not provided any additional information to assist in any future verification effort.  Hence, no further AOJ action in this regard is required.

As there is no credible supporting evidence that any of the claimed in-service stressors actually occurred, an essential criterion for establishing service connection for PTSD, the Veteran cannot meet the requirements of 38 C.F.R. § 3.304(f).  Accordingly, the claim for service connection for PTSD must be denied.  There is no reasonable doubt to be resolved in the Veteran's favor on any point material to this determination.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for PTSD is denied.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for an acquired psychiatric disorder other than PTSD.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).
 
In this case, the Veteran has not been afforded a VA psychiatric examination.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), provided further guidance, outlining that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.

To date, the Veteran's claim has been characterized as service connection for PTSD.  As adjudicated above, the Veteran's claim of service connection for PTSD has been denied due to a lack of a corroborated in-service stressor.  

Regardless, the record contains evidence suggestive of chronic psychiatric symptoms that may be associated with service.  On the July 1976 Report of Medical History form that accompanied the service separation examination report, the Veteran endorsed symptoms of depression and excessive worry, and nervous trouble.  In a December 1994 VA psychiatric inpatient examination report, a VA clinician provided a diagnosis of anxiety and indicated that Veteran reported psychiatric symptoms continually since service; however, the VA clinician noted some issues of unreliability of the Veteran's report of symptoms.  An October 2008 VA treatment record indicates the Veteran reported "feeling 'jittery' and having intrusive re-experiencing symptoms since his discharge from the service," but reported symptoms of depression as beginning in 2003; the VA clinician provided a diagnosis of major depressive disorder.  A November 2008 VA treatment record indicates that the Veteran was depressed, anxious, and withdrawn, and had "probably experienced a traumatic event in the past" that continues to be a source of distress and productive of recurrent anxiety; however, as discussed above, the Veteran's reported traumatic events have not been corroborated.  Therefore, the Board finds that a VA examination is necessary to determine whether there is a relationship between the Veteran's active service and his current psychiatric diagnoses other than PTSD.  See McLendon, 20 Vet. App. at 83; see also Clemons, 23 Vet. App. 1.  

As indicated above, VA amended portions of the Schedule for Rating Disabilities to remove references to DSM-IV and replace them with references to DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  However, the regulation amendments do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015) (emphasis added).  The RO certified the Veteran's appeal to the Board in February 2010 and as such, this claim is governed by DSM-IV.  Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim of service connection for an acquired psychiatric condition other than PTSD must also be considered using the DSM-IV criteria.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA psychiatric treatment records of the Veteran and associate them with the record.  

2. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder, other than PTSD.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  

Based upon a review of the relevant evidence of record and history provided by the Veteran, the VA examiner is asked to identify all psychiatric diagnoses other than PTSD for the Veteran during the appeal period, using either the DSM-5 or DSM-IV criteria.

The VA examiner is then specifically requested to offer the following opinion: 

For each psychiatric disability other than PTSD identified, is it at least as likely as not (a 50 percent probability or higher) that the Veteran's acquired psychiatric condition (diagnosed under DSM-5 or DSM-IV) had its onset during service, or is otherwise related to active service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A thorough explanation must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


